Affirmed and Memorandum Opinion filed August 23, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-01026-CR
                             NO. 14-14-01027-CR


                 CARLOS GALLEGOS-PIEDRA, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 412th District Court
                           Brazoria County, Texas
                    Trial Court Cause Nos. 74807 & 73600


                MEMORANDUM                     OPINION
      A jury found appellant Carlos Gallegos-Piedra guilty of bribery (cause
number 74807) and possession of a controlled substance (cause number 73600).
Appellant’s appointed counsel filed a brief in which he concludes the appeals are
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his rights to view the record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant received a copy of the record
and filed a pro se response.

      We have reviewed the record, counsel’s brief, and appellant’s pro se
response carefully and agree the appeals are wholly frivolous and without merit.
Further, we find no reversible error in the record. We are not to address the merits
of each claim raised in an Anders brief or a pro se response when we have
determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                   PER CURIAM



Panel consists of Justices Boyce, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2